Citation Nr: 1411028	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-33 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for lower back strain.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, a mood disorder not otherwise specified, anxiety, and bipolar disorder, claimed as secondary to a lower back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gladney, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1985 to June 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO in Togus, Maine denied service connection for a lower back strain and depression, as secondary to a lower back strain.  In November 2008, the Veteran filed a notice of disagreement (NOD) to the denial of the aforementioned issues.  A statement of the case (SOC) as to both issues was issued in June 2010; and the Veteran filed a substantive appeal with respect to both issues (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010.

Notably, after issuance of the September 2008 rating decision, the Veteran's claim file was transferred  to the RO in Detroit, Michigan, which certified the appeal to the Board.

It is also pertinent to note that, while the Veteran claimed service connection for depression, as secondary to his lower back strain, a review of the claims file reveals various other psychiatric disorders diagnosed during the pendency of the Veteran's appeal.  As such, the Board has expanded the issue to include all psychiatric disabilities reflected in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

For reasons expressed below, the claims on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, it is noted that in the Veteran's July 2010 substantive appeal, he raised the issue of entitlement to service connection for a total disability rating based on individual unemployability.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ)-here, the RO-it is not properly before the Board.  Hence, this matter is referred to the RO for appropriate action.  



REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.

The Board notes that, in his July 2010 substantive appeal, the Veteran reported that he has received treatment for his lower back strain through the VA.  He also reported that he was being treated for major depression, an anxiety disorder, and a bi-polar condition.

VA treatment records dated through August 2008 are associated with the claims file; however, more recent VA treatment records may exist.  The Board emphasizes that records generated by VA that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should ask the Veteran whether he has received any treatment for his lower back strain or his psychiatric disorders from any VA facility since August 2008, and if so, the RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Moreover, in his July 2010 substantive appeal, the Veteran also reported that he was awarded Social Security Administration (SSA) benefits in 2009, after his claims were denied by the Board.  The Board notes that while SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  A review of the claims file does not reveal whether the SSA records are pertinent to the claims on appeal.  However, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of any SSA determinations on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The further Board notes that the Veteran's statements in his substantive appeal are unclear as to whether his continued psychiatric treatment is being provided through VA or a private health care provider.  The Board notes that his claims file includes private psychiatric treatment records from St. Mary's Health Care, dated from September 2005 to April 2008, and from Dr. Zielinski, dated May in 2004.  These records suggest that the Veteran's continued psychiatric treatment may be through a private physician.  As such, the RO should undertake appropriate action to associate any such outstanding private treatment records with the claims file. 

Additionally, the Veteran has not been provided proper notice explaining what information and evidence is needed to substantiate the claim for secondary service connection, pursuant to 38 C.F.R. § 3.310 (as revised in October 2006).  
regarding his claim for secondary service connection.  Such action should be accomplished on remand.

Therefore, to ensure that all due process requirements are met, and that the record is complete, on remand, the RO should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claims on appeal, notifying him that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should Specifically request that the Veteran furnish, or furnish appropriate authorization, to obtain all outstanding, pertinent private records, to particularly include from the providers identified above, and provide proper VCAA notice as discussed above.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for any further medical examinations(s) and/opinion(s), if appropriate) prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain any pertinent, outstanding VA medical records of evaluation and/or treatment for the Veteran's lower back strain and/or psychiatric disabilities dated since August 2008, to specifically include from the Battle Creek VAMC.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file. 

2.  Request that SSA furnish a copy of its decision awarding the Veteran's disability benefits, as well as copies of all medical records underlying that determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that are not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private treatment records-to particularly include from St. Mary's Health Care (dated since April 2008), and Dr. Zielinksi (dated since May 2004).

In the letter, provide notice of the information and evidence is necessary to establish entitlement to service connection for an acquired psychiatric disorder, on a secondary basis.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted(to include arranging for further medical examinations(s) and/opinion(s), if appropriate), adjudicate the matter remaining on appeal in light of all pertinent evidence (to include all evidence added to the record since the last adjudication of the claim) and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

